Name: Council Regulation (EEC) No 2754/78 of 23 November 1978 on intervention in the olive oil sector
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31978R2754Council Regulation (EEC) No 2754/78 of 23 November 1978 on intervention in the olive oil sector Official Journal L 331 , 28/11/1978 P. 0013 - 0013 Finnish special edition: Chapter 3 Volume 10 P. 0128 Greek special edition: Chapter 03 Volume 23 P. 0065 Swedish special edition: Chapter 3 Volume 10 P. 0128 Spanish special edition: Chapter 03 Volume 15 P. 0060 Portuguese special edition Chapter 03 Volume 15 P. 0060 COUNCIL REGULATION (EEC) No 2754/78 of 23 November 1978 on intervention in the olive oil sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1562/78 (2), and in particular Article 12 (3) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with commercial practice, olive oil is generally marketed during the first 11 months of the marketing year ; whereas, to avoid speculative transactions, it should be provided that for the last month of the marketing year the intervention agencies are to buy in oil at the price applying at the beginning of that marketing year; Whereas olive oil held by the intervention agencies must be put up for sale without any discrimination between Community purchasers and on the most favourable economic terms ; whereas the sale by tender appears to be the most appropriate system for this purpose; Whereas, however, in certain special situations it may be advisable to use procedures other than tendering; Whereas, with a view to organizing the intervention system on a rational basis, intervention centres should be established by reference both to the volume of production of the various olive oil producing areas and also to the storage facilities available in places which may be designated as intervention centres; Whereas Council Regulation No 164/66/EEC of 27 October 1966 determining the main intervention centres for olive oil and laying down the criteria to be applied when other intervention centres are being determined (3) should be repealed, HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies appointed by the producer Member States shall buy in olive oil: - during the months of August and September, at the intervention price applying during July, - during the month of October, at the intervention price applying during the first month of the current marketing year. Article 2 1. Olive oil held by the intervention agencies shall be put up for sale by tender. However, where special conditions so warrant, another selling procedure may be used. 2. The conditions of sale by tender or of any other selling procedure must ensure equal access and treatment to all parties, whatever their place of establishment in the Community. Article 3 The intervention centres must be situated in an area with an average annual olive oil production of not less than 1 000 tonnes. They may be set up only in places where adequate facilities exist for storing the oil offered for intervention. Article 4 Regulation No 164/66/EEC is hereby repealed. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1978. For the Council The President J. ERTL (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 185, 7.7.1978, p. 1. (3)OJ No 197, 29.10.1966, p. 3398/66.